BLUE, Judge.
Steven Miller appeals his convictions for four counts of capital sexual battery and one count of lewd fondling. We find merit only in his argument that the State failed to produce sufficient evidence to support the lewd fondling conviction. “[A] defendant’s confession to a crime cannot be the sole basis for that defendant’s conviction for that crime; there must be prima facie evidence of the crime charged independent of the defendant’s admission.” Johnson v. State, 569 So.2d 872, 873 (Fla. 2d DCA 1990), review denied, 581 So.2d 167 (Fla.1991). Accordingly, we reverse the lewd fondling conviction. In all other respects, we affirm.
PARKER, A.C.J., and PATTERSON, J., concur.